DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows (PLEASE CHOOSE ONE OF THE FOLLOWING BELOW): 
Species A: Figures 3-5 – relates to a compression/splinting band
Species B: Figures 6a-8b – relates to a compression/splinting orthotic
The Subspecies are as follows (PLEASE CHOOSE ONE OF THE FOLLOWING BELOW IF APPLICANT ELECTED SPECIES A) (these are distinct band embodiments with mutually exclusive features): 
Species A1: Figure 3
Species A2: Figure 4a
Species A3: Figure 4b
Species A4: Figure 4c
Species A5: Figure 4d
Species A6: Figure 4e
Species A7: Figure 5


The Subspecies are as follows (PLEASE CHOOSE ONE OF THE FOLLOWING BELOW IF APPLICANT ELECTED SPECIES B) (these are distinct orthotic embodiments with mutually exclusive features): 
Species B1: Figures 6a-6b
Species B2: Figures 7a-7b
Species B3: Figures 8a-8b
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species A, B, A1-A7, and B1-B3 lack unity of invention because even though the inventions of these groups require the technical feature of a hooking surface with a plurality of hooks that is elastic and can adopt two states: a first state in which the hooking surface is unstretched and the hooks are prevented from hooking with a loop surface, and a second state in which the hooking surface is stretched and the hooks are rendered functional allowing hooking with a loop surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lindsay (US 20050132543 A1).
Lindsay teaches a hooking surface (top surface of layer 12) with a plurality of hooks 40 (See Figures 9-11 and [0074]) which is elastic (see [0067] wherein the layer 12 is elastic thus .
A telephone call was made to Jeffrey Karceski on 10/14/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Short Interview Summary:
Examiner proposed Species Restriction and whether or not Applicant would want to elect over the phone or have the restriction mailed in. Attorney asked for time to review. Attorney left a message on 10/15/2021 asking for the restriction to be mailed so that the entire restriction may be carefully considered.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        10/15/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786